Title: To James Madison from Isaac Cox Barnet, 14 December 1801
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir,
						Bordeaux December 14th. 1801.
					
					Inclosing Copy of my last account with Vouchers—I have taken the Liberty to send you a Pamphlet on the Fête of the 18th. Brumaire, in celebration of Peace.  Permit me Sir, to congratulate you upon the happy effects it may produce in our Country, among which may be anticipated that of Consolidating our republican System, and of re-uniting all our Citizens in one Common cause—and in one common Suffrage which I hope may be permanent & prosperous to the present enlightened Administration.  Accept, Sir, the assurances of my respectful Consideration.
					
						I. Cox Barnet
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
